Case 18-62065-jwc   Doc 30   Filed 10/05/18 Entered 10/05/18 15:02:50   Desc Main
                             Document     Page 1 of 11
Case 18-62065-jwc   Doc 30   Filed 10/05/18 Entered 10/05/18 15:02:50   Desc Main
                             Document     Page 2 of 11
Case 18-62065-jwc   Doc 30   Filed 10/05/18 Entered 10/05/18 15:02:50   Desc Main
                             Document     Page 3 of 11
Case 18-62065-jwc   Doc 30   Filed 10/05/18 Entered 10/05/18 15:02:50   Desc Main
                             Document     Page 4 of 11
Case 18-62065-jwc   Doc 30   Filed 10/05/18 Entered 10/05/18 15:02:50   Desc Main
                             Document     Page 5 of 11
Case 18-62065-jwc   Doc 30   Filed 10/05/18 Entered 10/05/18 15:02:50   Desc Main
                             Document     Page 6 of 11
Case 18-62065-jwc   Doc 30   Filed 10/05/18 Entered 10/05/18 15:02:50   Desc Main
                             Document     Page 7 of 11
Case 18-62065-jwc   Doc 30   Filed 10/05/18 Entered 10/05/18 15:02:50   Desc Main
                             Document     Page 8 of 11
Case 18-62065-jwc   Doc 30   Filed 10/05/18 Entered 10/05/18 15:02:50   Desc Main
                             Document     Page 9 of 11
Case 18-62065-jwc   Doc 30    Filed 10/05/18 Entered 10/05/18 15:02:50   Desc Main
                             Document      Page 10 of 11
Case 18-62065-jwc   Doc 30    Filed 10/05/18 Entered 10/05/18 15:02:50   Desc Main
                             Document      Page 11 of 11
